G-rieein Smith, Chief Justice, dissenting. At a time when circuit court bad merely ordered tbe Eclectic Board to conduct a bearing, but bad not attempted to control its discretion, tbe Board concluded that Act 343 of 1953 vested it with power to determine whether tbe investigation it bad hesitated to undertake was affected by a requirement that its meetings be open to tbe public. Tbe applicable part of Act 343 is copied in tbe margin.1  Effect of tbe court’s bolding is that Judge Cockrill bad not assumed jurisdiction to tbe extent of lifting proceedings from tbe Board’s control. At least this bad not been done when, on April 12th, tbe Chancellor’s mandatory order was issued. Ten days later circuit court directed that Dr. Schirmer submit to depositions, but it is stated that tbe order was predicated on Act 335 of 1953— discovery. The statute applies to circuit, chancery, and probate courts. It will therefore be seen that when Judge Williams directed that the proceedings be public circuit court had merely ordered the board to hold hearings; but when Hughes and those associated with him procured the order against closed-door sessions, the board promptly adjourned. Unless this court’s majority is willing to say that circuit court had assumed jurisdiction for the purpose of hearing the evidence relating to Schirmer — a course that could be taken only upon a finding that the board was not functioning — the conclusion is inescapable that there could have been no jurisdictional conflict April 12th. The board was acting as a statutory agency; it had met for the ostensible purpose of investigating charges against Schirmer; circuit court had not undertaken to direct the manner of operation, and as far as circuit court was concerned the board was as least theoretically making an independent investigation, procedurally and otherwise. But the board concluded that it was considering “privileged matters, communications, and information concerning individuals-, ’ ’ hence under its construction of the law Act 343 permitted complete secrecy in respect of all persons other than the principal and his attorneys, the state’s legal staff, and such witnesses as the board might choose to call. I do not think this is a correct construction of the statute. Until such time as the court sees proper to say what the Act means, it is not appropriate for a dissenting judge to undertake that task in a detailed sense. Rather, I prefer to rest my point of disagreement upon the proposition that circuit court had not assumed jurisdiction of the board’s conduct; and, this being true, the Chancellor had power to compel obedience to the policy declared by the G-eneral Assembly. The charges against Schirmer, whether true or false, are not privileged communications or matters. Evidence tending to prove that a physician procured Ms license fraudulently is not to be classed as “information concerning individuals.” One whose profession is regulated by law, and who thereby becomes a licensee under restrictions imposed for the public good, must accept the benefits with such reasonable restrictions as the state may impose. Whether Act 343 was wise or improvident (and I am personally persuaded that implicit in the mandate the good far outweighs objections that have been urged) is a determination for the state’s policy-forming department to make, as distinguished from the courts. I would therefore hold that the mandatory order was properly issued, thus putting into effect what the General Assembly clearly intended, and obviating the probability that the issue will be back for a second or a third review. Appellate indecision should not be permitted to militate against expeditious hearings openly conducted.   “The meetings of all Boards and Commissions of this State, and of the political subdivisions thereof, including cities, counties, towns, and meetings of city councils, and the meetings of all departments and agencies of the state, or its political subdivisions and of each and all meetings of the board of directors of local school districts shall be open to the public, except in those instances when such boards and commissions _ meet to consider privileged matters, communications, and information concerning individuals, [and] ... it shall be unlawful for said board to take any official action on any non-privileged matter [except publicly].”